United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-19
Issued: June 9, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 22, 2005 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated August 28, 2007 issuing appellant a schedule
award for an additional 6 percent impairment of his right upper extremity, for a total of 17
percent impairment. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over this decision.
ISSUE
The issue is whether appellant has established that he is entitled to an additional schedule
award for greater than a total of 17 percent impairment of the right upper extremity.
FACTUAL HISTORY
On November 22, 2005 appellant, then a 48-year-old automotive technician, filed a
traumatic injury claim alleging that on that date he sustained an injury to his right shoulder and
low back while lifting a transmission. By letter dated January 11, 2006, the Office accepted his

claim for right shoulder tendinitis and sprain/strain lumbar region. The Office paid appropriate
medical and compensation benefits.
On April 9, 2007 appellant filed a claim for a schedule award. The Board record reveals
that he received a prior schedule award for 11 percent impairment of his right arm for a workrelated injury that occurred on March 14, 1994.
In support of his claim, appellant submitted a May 4, 2007 medical report by his treating
Board-certified orthopedic surgeon, Dr. David B. Fagan. In this report, Dr. Fagan indicated that
he initially saw appellant on November 29, 2005 for his November 22, 2005 injury. He noted
that, before appellant saw him, he had two arthroscopies for rotator cuff repair and another
surgery for instability of his shoulder with an open anterior stabilization. Dr. Fagan noted that he
initially utilized conservative treatment on appellant but in September 2006 appellant underwent
an arthroscopy of his shoulder, a debridement of his rotator cuff, chondroplasty of his humeral
head and a Mumford procedure. He noted his impression that appellant had reached maximum
medical improvement for his injury and subsequent surgery. Dr. Fagan noted, “I think that he
has a permanent partial disability level at his shoulder of 20 percent to 25 percent.” He noted
that it was difficult to determine how much of this is related to his last accident and how much of
it was related to his prior injuries but that a rough estimate would be that 10 percent was related
to his new injury and that 15 percent was related to his prior surgery.
By letter dated June 6, 2007, the Office asked appellant to submit a detailed medical
report from his treating physician recommending an impairment rating under the American
Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001) (A.M.A.,
Guides).
In a July 18, 2007 note, the Office medical adviser noted Dr. Fagan’s disability rating,
but he stated that disability ratings are not the same as impairment ratings. He noted that
Dr. Fagan’s report did not contain the information necessary to consider an impairment rating
under the A.M.A., Guides and stated that appellant would need to be seen by a physician skilled
in applying the A.M.A. Guides so that an impairment rating for the accepted condition affecting
the right shoulder could be processed. In a July 26, 2007 note, the Office medical adviser noted
that appellant was eligible for an impairment rating secondary to a right shoulder condition. He
noted that the A.M.A., Guides must be applied and that the maximum active range of motion of
the shoulder must be measured in all applicable planes with a goniometer and the results reported
in degrees. The Office medical adviser also noted that chronic weakness may need to be
considered.
By letter dated July 30, 2007, the Office referred appellant to Dr. John A. Gragnani, a
Board-certified physiatrist, for an evaluation under the A.M.A., Guides. In a report dated
August 8, 2007, Dr. Gragnani reviewed appellant’s medical history. He listed his impressions as
right shoulder pain by history, loss of range of motion, right shoulder, and multiple surgical

2

procedures on right shoulder for rotator cuff and impingement syndrome. Utilizing the A.M.A.,
Guides, Dr. Gragnani calculated appellant’s rating as follows:
“Using the [A.M.A., Guides], a rating was calculated from Chapter 16 for the
upper extremities.
Range of Motion Measurements

Measurement

Rating

Flexion

98 [degrees]

5 percent

Extension

15 [degrees]

2 percent

Abduction

74 [degrees]

5 percent

Adduction

15 [degrees]

1 percent

External Rotation

55 [degrees]

0 percent

Internal Rotation

35 [degrees]

3 percent

For the Right Shoulder

Total

16 percent

“Utilizing Table 16-35, page 510, for decreased shoulder abduction, a 10 percent
deficit is estimated. This would be equivalent to a 1.2 percent decrease due to
strength loss, which would be rounded to 1 percent.
“Combining the 16 percent for range of motion loss with the 1 percent for
strength loss, using the chart on page 604, yields 17 percent. No additional rating
is offered from any other section of the [A.M.A., Guides] or for any sensory loss.
Pain is considered in the range of motion measurements.”
In a report dated August 15, 2007, the Office medical adviser agreed with Dr. Gragnani’s
rating, but noted that this was not the schedule award as appellant had previously received a
schedule award for an 11 percent impairment of his right upper extremity and that the previous
award must be subtracted from the current impairment rating to obtain the increase in the right
upper extremity schedule award. Therefore, as appellant currently had a 17 percent impairment
rating, subtracting the 11 percent previously awarded means that appellant was entitled to a new
schedule award for 6 percent of the right upper extremity.
By decision dated August 28, 2007, the Office issued a schedule award for an additional
six percent impairment of the right upper extremity.

3

LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act1 sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.2 The Act, however, does not specify the manner by which the
percentage loss of a member, function, or organ shall be determined. To ensure consistent
results and equal justice for all claimants under the law, good administrative practice requires the
use of uniform standards applicable to all claimants.3 The A.M.A., Guides has been adopted by
the implementing regulation as the appropriate standard for evaluating schedule losses.4
ANALYSIS
In the instant case, appellant previously received a schedule award for 11 percent
impairment of his right arm for a work-related injury that occurred on March 14, 2006. When
considering appellant’s current impairment to his right upper extremity, Dr. Fagan, appellant’s
treating physician, made a comment that he thought appellant had a permanent partial disability
level at his shoulder of 20 to 25 percent. Initially, the Board notes that Dr. Fagan’s opinion is
couched in speculative language in that he states that he thought appellant had a partial disability
level at his shoulder of 20 percent to 25 percent. An award of compensation may not be based
on surmise, conjecture or speculation.5 In addition, in reaching his conclusion, Dr. Fagan did not
apply the A.M.A., Guides as required by the Act.6 Furthermore, Dr. Fagan did not make
objective findings sufficient to allow the Office medical adviser to apply the A.M.A., Guides to
his opinion. Accordingly, the Office properly referred appellant to Dr. Gragnani for an
impairment rating under the A.M.A., Guides.
Dr. Gragnani took motion measurements for appellant’s right shoulder and interpreted
appellant’s impairment rating by applying these measurements to the appropriate figures in the
A.M.A., Guides. He noted that appellant’s 98 degrees of flexion amounted to 5 percent
impairment and his 15 degrees of extension amounted to 2 percent impairment under the
A.M.A., Guides.7 Dr. Gragnani determined that appellant’s 74 degrees of abduction equaled 5
percent impairment rating and his 15 degrees of adduction equaled 1 percent impairment rating.8
He then continued to apply the A.M.A., Guides when he determined that appellant’s 55 degrees
1

5 U.S.C. §§ 8101-8193.

2

5 U.S.C. § 8107.

3

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

4

20 C.F.R. § 10.404.

5

Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

20 C.F.R. § 10.404.

7

A.M.A., Guides 476, Figure 16-40. The Board notes that Dr. Gragnani mistakenly refers to several figures he
utilized in the A.M.A., Guides as tables. Nevertheless, this error is harmless.
8

Id. at 477, Figure 16-43.

4

of external rotation equaled 0 percent impairment rating but his 35 degrees of internal rotation
equaled 3 percent impairment rating.9 Adding these impairment ratings together, Dr. Gragnani
properly determined that appellant had 16 percent impairment rating for range of motion
measurements in the right shoulder. Finally, he determined that, for decreased shoulder
abduction, 10 percent deficit was estimated, which would be equivalent to 1.2 percent decrease
due to strength loss, which he rounded to 1 percent.10 Combining the 16 percent for range of
motion loss with 1 percent for strength loss using the Combined Values Chart yielded 17 percent
total impairment rating of appellant’s right upper extremity.11 The Office medical adviser
reviewed Dr. Gragnani’s report and agreed that this was a proper rating. However, he correctly
noted that as appellant had previously received a schedule award for 11 percent impairment of
his right upper extremity, appellant was entitled only to the additional amount of impairment,
i.e., 6 percent. The impairment rating found by Dr. Gragnani and approved by the Office
medical adviser is supported by the evidence and the A.M.A., Guides. Appellant’s argument that
he is entitled to a greater award because the tests were passive and did not take into account the
duties of his job, his pain, or the instability of his shoulder are without merit. A schedule award
is based on the application of the A.M.A., Guides, it is not based on appellant’s disability from
work. There is no opinion in the record that applies the A.M.A., Guides and concludes that
appellant is entitled to a greater award. Appellant also argues that the Office insisted that his
doctor indicate what percentage of disability was caused by the prior injury and what was caused
by the new injury, a task which he said was impossible. However, appellant’s award was based
on the fact that he now had a total 17 percent impairment of his right upper extremity. The
Office simply deducted the previous schedule award of 11 percent and determined that appellant
was entitled to an additional 6 percent impairment rating. Accordingly, the Board finds that the
Office made no errors in determining the amount of appellant’s additional schedule award.
CONCLUSION
The Board finds that the Office properly determined that appellant had not established
that he was entitled to a schedule award of greater than 17 percent of his right upper extremity.

9

Id. at 479, Figure 16-46.

10

The Board notes that this computation was completed by multiplying the maximum allowable impairment
percentage “unit of motion relative value” of 12 percent for abduction by the estimated impairment percentage “unit
of motion relative value” of 10 percent abduction. See A.M.A., Guides 510, Table 16-35 entitled “Impairment of
the Upper Extremity Due to Strength Deficit From Musculoskeletal Disorders Based on Manual Muscle Testing of
Individual Units of Motion of the Shoulder and Elbow.”
11

Id. at 604.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 28, 2007 is affirmed.
Issued: June 9, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

